Citation Nr: 0029993	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  95-09 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include 
Post-Traumatic Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant, B. D.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1951 to 
December 1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine, which denied the veteran's claim seeking entitlement 
to service connection for PTSD.

The veteran's claim was initially before the Board in March 
1998, at which time it was remanded for additional 
development.  


REMAND

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

The veteran's claim was remanded in March 1998.  It was 
remanded in order that the United States Armed Services for 
Research of Unit Records (USASCRUR) could attempt to verify 
the alleged stressor that the veteran described about the 
bombing raid from his first night in Korea.  The service 
personnel records show that the veteran's first night in 
Korea was February 16, 1954, at the Suwon Air Base.  The 
first organization he was assigned to in Korea was the 51st 
Installation Squadron, APO 60, beginning on March 1, 1954.  

After the Board's March 1998 remand, the RO wrote to the 
USASCRUR with information about the bombing raid.  The 
USASCRUR responded in April 2000 that they did not provide 
general historical documentation or copies of records for 
large periods of time without a specific incident.  

It is conceded that the veteran has described numerous 
stressors without specific information about dates (shooting 
at civilians, seeing a girl get raped, having a train break 
down and being instructed to go into a hut, etc), which have 
not, and most likely, can not be verified.  However, the 
veteran has consistently described a stressor of a bombing 
raid of his first night in Korea.  This would appear to be 
the type of stressor that could easily be verifiable.  

The question that needs to be answered by the USASCRUR is 
whether there was a bombing raid on the veteran's first night 
at the Suwon Air Base in Korea on or around February 16, 
1954, or in the alternative, whether there was a bombing raid 
that affected the 51st Installation Squadron, APO 60, on or 
around March 1, 1954.  Accordingly, the veteran's claim must 
be remanded so that the USASCRUR can answer this question.

In addition, it is noted that recent legislation was passed 
by Congress in October 2000.  This legislation repealed the 
requirement under 38 U.S.C.A. § 5107 that a well-grounded 
claim needs to be submitted before VA is required to assist 
the claimant.  

Under this legislation, the Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  However, the Secretary 
may decide a claim without providing assistance under this 
subsection when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement.  
Floyd D. Spence National Defense Authorization Act for FY 
2001, Pub. L. No. 106-398, § 1611 (2000) (to be codified at 
38 U.S.C.A. § 5107(a)).

While the veteran's main contention is that service 
connection is warranted for PTSD, it is noted that the 
veteran was hospitalized in service in February 1955 for 
anxiety reaction.  The veteran was discharged from service in 
December 1955.  There is no record of a separation 
examination on file.  When the veteran underwent a VA 
examination in January 1995, he was diagnosed with 
generalized anxiety disorder with severe depression.  At the 
veteran's March 1996 hearing, his social worker stated that 
the veteran's anxiety disorder seemed to have started in 
service.  
Bearing the above-cited legislation in mind, it is determined 
that the veteran's claim for a psychiatric disability can not 
be denied without a VA examination since the VA examination 
may substantiate entitlement to service connection for a 
psychiatric disability.  Looked at another way, there is a 
reasonable possibility that assistance can aid in the 
establishment of entitlement to service connection for a 
psychiatric disability.

Accordingly, it is determined that the veteran should be 
afforded a VA examination to determine whether his 
generalized anxiety disorder with which he was diagnosed 
after service is related to his anxiety reaction for which he 
was hospitalized in service.  

Accordingly, the case is REMANDED for the actions listed 
below.  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment and 
hospitalization records regarding any 
psychiatric disorders that have not 
already been made part of the claims 
folder.

3.  The RO should contact the veteran and 
try to obtain more specific information 
about the bombing raid the veteran 
described on his first night in Korea.  

4.  The RO should compile from various 
sources a detailed summary of the bombing 
raid the veteran has described on his 
first night in Korea.  These sources 
include the veteran's testimony from his 
March 1996 hearing, responses to his PTSD 
questionnaires from May 1997, his August 
1997 VA examination report, March 1998 
statements, and from any clarification 
that the veteran provides as directed in 
paragraph 3.  This summary, together with 
a copy of the veteran's DD Form 214 and 
the DA Form 20, or equivalent, and all 
associated documents, should be sent to 
the USASCRUR, 7798 Cissna Road, 
Springfield, VA  22150.  USASCRUR should 
be requested to provide any information 
that might corroborate the veteran's 
account of the bombing raid from the 
veteran's first night in Korea.  The 
USASCRUR should be asked specifically 
whether there was a bombing raid at the 
Suwon Air Base in Korea on or around 
February 16, 1954, or in the alternative, 
whether there was a bombing raid that 
affected the 51st Installation Squadron, 
APO 60, on or around March 1, 1954.  

5.  The veteran should be scheduled for 
VA psychiatric examination.  The examiner 
must thoroughly review the claims folder 
in conjunction with evaluating the 
veteran.  All clinical findings and 
diagnoses should be clearly set forth in 
the examination report.  The examiner 
should provide diagnoses of all 
psychiatric disorders, and should provide 
an opinion as to whether any psychiatric 
disorders had their onset in service.  
The examiner should specifically comment 
on whether the veteran has anxiety 
disorder, and if he does, whether such 
anxiety disorder is related to the 
anxiety reaction for which the veteran 
was hospitalized in service.  All medical 
opinions must be supported by reference 
to the medical evidence of record.

If the RO determines that the record 
establishes the existence of a stressor, 
then the examiner should determine 
whether the veteran has PTSD.  The RO 
must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record.  
The examiner should determine whether the 
veteran has PTSD, and if they decide that 
he does, then they should identify the 
stressor or stressors upon which they 
base such a diagnosis, and the factual 
basis upon which they rely to establish 
the existence of the stressor.  The 
examiner should comment upon the link 
between the veteran's current 
symptomatology and any inservice 
stressors found to be established by the 
RO.  All clinical findings should be 
reported in detail.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Mississippi Scale for Combat-
Related PTSD, should be accomplished.  
The claims folder, including a copy of 
this remand, must be made available to 
the examiners for review in conjunction 
with the examination.  

6.  After the development requested above 
has been completed, the RO should ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

7.  The RO should review the veteran's 
claim for service connection for a 
psychiatric disability, to include PTSD, 
on the basis of all evidence of record.  
If any action taken remains adverse to 
the veteran, he should be provided with a 
supplemental statement of the case, 
containing a recitation of all relevant 
evidence and a citation to the relevant 
law and regulations, and a statement of 
the reasons for action taken.  The 
veteran and his representative should 
thereafter be given the applicable time 
to submit additional argument.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).






